DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
Claims 1-3, 5-10, and 12-13 are pending in the application. Claims 1, 5, and 9 have been amended. Claims 4 and 11 have been cancelled. Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions. Claims 1-3 and 12-13 will presently be examined to the extent they read on the elected subject matter of record.

Information Disclosure Statement
Receipt of Information Disclosure Statements filed 12/01/2021 and 02/22/2022 are acknowledged.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (WO 01/42409) in view of Crotty et al. (US 2006/0183662), Bielli (US 2003/0108576), Tsaur (US 2010/0075881), and the Huang Publication (2001, Food Hydrocolloids, Vol. 15). Arai et al. cited by Applicant on the IDS filed 3/12/2020. Tsaur cited by Applicant on the IDS filed 7/31/2019. Crotty et al. cited by Applicant on the IDS filed 9/21/2021.
Applicant’s Invention
Applicant claims a composition comprising: a) 51% to 75% by wt. polyol; b) 1% to 15% by wt. of a surfactant selected from the group consisting of anionic surfactants, non-ionic surfactants…and mixtures thereof; c) 0.1% to 1.5% by wt. xanthan gum; d) 10% to 50% by wt. water; and e) wherein the viscosity of final composition is 2000 to 15,000 cps as measured using #5 spindle at 20 rpm for 30 seconds; f) wherein xanthan gum is in the form of particles having a size of 50 microns or less.  
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claims 1 and 2, Arai et al. teach stable high content glycerol liquid detergent compositions comprising: 1) 1-20% of an N-acylamino acid (e.g., N-acyl glycinate) (1% to 15% of a surfactant, N-acyl derivative of monocarboxylic acid (page 2, lines 14-19); 
Regarding claims 1 and 3, Arai et al. teach the composition comprises 3) about 10% or above, preferably 10% to 50% by wt. of glycerin (40% to 75% polyol, glycerin) (page 4, lines 7-9).
Regarding claim 1, Arai et al. teach the composition comprises water to balance (e.g., 5 to 90%, preferably 10 to 80%, more preferably 20 to 75%) (10 % to 50% water) (page 4, lines 14-15).
Regarding claim 1, Arai et al. teach the viscosity is about 300 to 10,000 centistokes, 300 to 10,000 centistokes is equivalent to 300 to 10,000 centipoises. Viscosity measurements were conducted using a Brookfield viscometer, Spindle No. 2 or 3, 12 rpm, 30 seconds, at 25 degree C (page 4, lines 23-27).
Regarding claim 1, Arai et al. teach thickening agents, xanthan gum at levels up to 2% are added to the compositions (xanthan gum) (page 14, lines 23-25).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Arai et al. do not specifically disclose the polyol is 51% to 75% by weight, examples of a composition comprising xanthan gum, the viscosity is measured using a #5 spindle at 20 rpm or the compositions comprises 55 to 75 wt.% polyol or 60 to 75 wt.% polyol, as claimed in claims 12-13, respectively. Arai et al. also do not specifically disclose xanthan gum is in the form of particles having a size of 50 microns or less. It is for this reason Crotty et al., Tsaur, Bielli, and the Huang Publication are added as a secondary references.
	Crotty et al. teach a cleaning composition comprising: a. about 30 to 54% by wt. of total polyol(s); b. about 5 to 10% by wt. of total normal C10 to C16 mono alkyl sulfosuccinate(s), and c. about 0.6 to 9% by wt. of N-acyl amino acid(s) or salt(s) of such acid(s) or a blend there of. Crotty et al. teach the viscosity is in the range of about 5,000 to 1,000,000 cps at 25 C as measured via the T-bar method.
Tsaur teaches a polyol stabilized liquid cleansing compositions comprising: (a) a fatty acyl isethionate surfactant product; (b) 0 to 15 wt. % of a co-surfactant selected from the group consisting of anionic, amphoteric and nonionic surfactants and mixture thereof; (c) 4 to 20% by wt. of C8 to C20 linear fatty acids, C8 to C20 linear fatty acid soaps or mixtures thereof, including fatty acids and soaps which are part of component (a); and (d) 10 to 60 wt. % of polyols (e.g., glycerin, sorbitol or mixtures thereof) (page 2, paragraphs 17-20).
Bielli teach aqueous liquid compositions, wherein the general overall meaning is a non-solid. Viscosities of about 100 to about 60,000 centipoise, measured at room temperature using a Brookfield viscometer with a No. 5 spindle at 20 rpm are intended to be covered as well as gels which, for example, are squeezed from a tube.
The Huang Publication teaches gum dispersions were prepared in water and emulsified (Abstract). The Huang Publication teaches when examining the xanthan gum emulsion, the particles in the smaller size range decreased from 24.8 to 16.1% when the gum concentration increased from 0.05 to 0.5% (page 537, col. 2, paragraph 1). The Huang Publication teaches xanthan gum emulsions show a wide distribution of particle sizes ranging from 5 to 50 µm (page 541, col. 1, paragraph 1).


Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Arai et al., Crotty et al., Tsaur, and Bielli and use 51 to 75 wt. % polyol. Arai et al. teach stable high content glycerol liquid detergent compositions comprising: 1) 1-20% of an N-acylamino acid (e.g., N-acyl glycinate); about 10% or above of glycerin; and water to balance (e.g., 5 to 90%, preferably 10 to 80%, more preferably 20 to 75%). Since Arai et al. teach that 10% or more of glycerin is used in the compositions, one of ordinary skill in the art would have been motivated to use 51 to 75% of a polyol in the composition, as a matter of experimentation and optimization. One of ordinary skill in the art would have been motivated to use the teachings of Crotty et al. which teaches a cleaning composition comprising: a. about 30 to 54% by wt. of total polyol(s); b. about 5 to 10% by wt. of total normal C10 to C16 mono alkyl sulfosuccinate(s), and c. about 0.6 to 9% by wt. of N-acyl amino acid(s) or salt(s) of such acid(s) or a blend there of, to determine the amount of polyol to be used in the compositions, including 51 to 75 wt.%. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Arai et al., Crotty et al., Tsaur, and Bielli and use 0.1% to 1.5% xanthan gum in the composition. Arai et al. teach stable high content glycerol liquid detergent compositions comprising: 1) 1-20% of an N-acylamino acid (e.g., N-acyl glycinate); about 10% or above, preferably 10% to 50% by wt. of glycerin; and water to balance (e.g., 5 to 90%, preferably 10 to 80%, more preferably 20 to 75%). Arai et al. teach the viscosity is about 300 to 10,000 centistokes, 300 to 10,000 centistokes is equivalent to 300 to 10,000 centipoises. Viscosity measurements were conducted using a Brookfield viscometer, Spindle No. 2 or 3, 12 rpm, 30 seconds, at 25 degree C. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use xanthan gum in the composition because Arai et al. specifically teach thickening agents, such as xanthan gum at levels up to 2% are used in the compositions. As such, it would have been have been obvious to one of ordinary skill in the art to use 0.1% to 1.5% of xanthan gum, which are levels up to 2%, with a reasonable expectation of success, as this is a clear teaching of Arai et al.
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Arai et al., Crotty et al., Tsaur, and Bielli and use a #5 spindle at 20 rpm to measure the viscosity. Arai et al. teach stable high content glycerol liquid detergent compositions comprising: 1) 1-20% of an N-acylamino acid (e.g., N-acyl glycinate); about 10% or above, preferably 10% to 50% by wt. of glycerin; and water to balance (e.g., 5 to 90%, preferably 10 to 80%, more preferably 20 to 75%). Arai et al. teach the viscosity is about 300 to 10,000 centistokes, 300 to 10,000 centistokes is equivalent to 300 to 10,000 centipoises. Viscosity measurements were conducted using a Brookfield viscometer, Spindle No. 2 or 3, 12 rpm, 30 seconds, at 25 degree C. One of ordinary skill in the art would have been motivated to use a different spindle to determine the viscosity of the composition, as a matter of experimentation and optimization. Bielli teaches an aqueous liquid composition wherein the viscosity is measured with a #5 spindle at 20 rpm. The viscosity of the compositions taught by Arai et al. range from 300 to 10,000 centipoises, which fall within the viscosity range of the compositions taught by Bielli of 100 to 60,000 centipoises that is measured by a Brookfield viscometer with a #5 Spindle. It would have been obvious to one of ordinary skill in the art to use various measuring tools and methods to determine the desired viscosity of a composition, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Arai et al., Crotty et al., Tsaur and Bielli and use 55 to 75 wt.% polyol or 60 to 75 wt.% polyol, respectively, in the compositions. Arai et al. teach stable high content glycerol liquid detergent compositions comprising: 1) 1-20% of an N-acylamino acid (e.g., N-acyl glycinate); about 10% or above of glycerin; and water to balance (e.g., 5 to 90%, preferably 10 to 80%, more preferably 20 to 75%). Since Arai et al. teach that 10% or more of glycerin is used in the compositions, one of ordinary skill in the art would have been motivated to use the claimed weight percentages in claims 12-13, as a matter of experimentation and optimization. One of ordinary skill in the art would have been motivated to use the teachings of Tsaur, which teaches compositions comprising a fatty acyl isethionate surfactant product and 10 to 60 wt. % of polyol, such as glycerin, to determine the amount of polyol to be used in the compositions, including 55 to 75 wt.% or 60 to 75 wt.%. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results. It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Arai et al., Crotty et al., Bielli, Tsaur and the Huang Publication and use xanthan gum that has particles having a size of 50 microns or less. Arai et al. teach stable high content glycerol liquid detergent compositions comprising: 1) 1-20% of an N-acylamino acid (e.g., N-acyl glycinate); about 10% or above, preferably 10% to 50% by wt. of glycerin; and water to balance (e.g., 5 to 90%, preferably 10 to 80%, more preferably 20 to 75%). Arai et al. teach the viscosity is about 300 to 10,000 centistokes, 300 to 10,000 centistokes is equivalent to 300 to 10,000 centipoises. Arai et al. teach xanthan gum is used as a thickener in the composition. One of ordinary skill in the art would have found it obvious to use experimentation and optimization to determine the particle size of the xanthan gum in the composition. The Huang Publication teaches that xanthan gum in emulsions show a wide distribution of particle sizes ranging from 5 to 50 µm. Therefore, it would have obvious to one of ordinary skill in the art to optimize the size of the particles used in the composition to obtain the desired properties in the composition. The adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment.

 Applicant argues that Arai et al., Bielli, Tsaur, and Crotty have no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one skilled in the art before the effective filing date of the invention to combine the teachings of Arai et al., Crotty et al., Tsaur, and Bielli and use 51 to 75 wt. % polyol. Arai et al. teach stable high content glycerol liquid detergent compositions comprising: 1) 1-20% of an N-acylamino acid (e.g., N-acyl glycinate); about 10% or above of glycerin; and water to balance (e.g., 5 to 90%, preferably 10 to 80%, more preferably 20 to 75%). Since Arai et al. teach that 10% or more of glycerin is used in the compositions, one of ordinary skill in the art would have been motivated to use 51 to 75% of a polyol in the composition, as a matter of experimentation and optimization. One of ordinary skill in the art would have been motivated to use the teachings of Crotty et al. which teaches a cleaning composition comprising: a. about 30 to 54% by wt. of total polyol(s); b. about 5 to 10% by wt. of total normal C10 to C16 mono alkyl sulfosuccinate(s), and c. about 0.6 to 9% by wt. of N-acyl amino acid(s) or salt(s) of such acid(s) or a blend there of, to determine the amount of polyol to be used in the compositions, including 51 to 75 wt.%. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.

Applicant argues it is unexpectedly found that xanthan gum can be used to thicken and structure liquid cleansers containing high level of polyol while maintaining composition viscosity of 2000 cps or greater, more preferably 3000 to 10,000 cps, using methods described in this patent. In response to Applicant’s argument, evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. Applicant claims a composition comprising: a) 51% to 75% by wt. polyol; b) 1% to 15% by wt. of a surfactant selected from the group consisting of anionic surfactants, non-ionic surfactants…and mixtures thereof; c) 0.1% to 1.5% by wt. xanthan gum; d) 10% to 50% by wt. water; and e) wherein the viscosity of final composition is 2000 to 15,000 cps as measured using #5 spindle at 20 rpm for 30 seconds. 
Example 1 in Table 1 comprises 1.5% Na cocoamidopropyl betaine; 4.5% Na lauroyl glutamate; 0.6% Xanthan gum-Keltrol CG-SFT; 70% Glycerin; 0.06% Guar Hydroxypropyltrimonium Chloride, Jaguar C17; 0.8% perfume and 0.6% Phenoxyethanol. The viscosity of this composition is 5020 cps measured with a Brookfield Rheometer #5 spindle. Comparative Example B in Table 1 comprises 1.5% Na cocoamidopropyl betaine; 4.5% Na lauroyl glutamate; 0.6% Xanthan gum-Keltrol CG-SFT; 70% Glycerin; 0.06% Guar Hydroxypropyltrimonium Chloride, Jaguar C17; 0.85 perfume and 0.6% Phenoxyethanol. The viscosity of this composition is 330 cps measured with a Brookfield Rheometer #5 spindle. The Specification discloses that Example 1 was homogenized using a Pro300D from Pro Scientific Inc. at 5500 rpm for 5 to 7 minutes. Comparative Example B was prepared using an overhead mixer equipped with a 3-blade propeller mixed at 700-750 rpm for 10 minutes. The Specification discloses that the results clearly show that xanthan gum processing has a large effect on the liquid viscosity of high polyol (glycerin) containing liquids. Applicant’s argument is that the including of xanthan gum in the composition provides thicken and structured liquid cleansers. However, the data indicates that the “process” used to prepare the composition comprising xanthan gum is what determines the viscosity, not the inclusion of xanthan gum, alone. Examples prepared by the homogenization process have a higher viscosity than an example with the same components prepared by the overhead mixing process. Therefore, Applicant’s purported unexpected results is not based on the components of the composition, specifically xanthan gum, but the process of mixing the components of the composition.
In addition, Applicant claims 51% to 75% of any polyol, however, only one polyol is tested, glycerin. It cannot be determined if all polyols, as currently claimed, when combined with the claimed components, specifically, xanthan gum, will provide the same purported unexpected thickened compositions, which as indicated herein above, is not because of the components, but the process of making the compositions, as evidenced by Applicant’s data.  Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter. 
Further applicant states that the art fails to contain a high amount of a polyol with the xanthan gum of the required size. In response to applicant’s argument, Arai et al. teach the composition comprises 3) about 10% or above, preferably 10% to 50% by wt. of glycerin (40% to 75% polyol, glycerin) (page 4, lines 7-9) and xanthan gum at levels up to 2% are added to the compositions (xanthan gum) (page 14, lines 23-25). The Huang Publication teaches xanthan gum emulsions show a wide distribution of particle sizes ranging from 5 to 50 µm (page 541, col. 1, paragraph 1). It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Arai et al., Crotty et al., Tsaur and Bielli and use 55 to 75 wt.% polyol or 60 to 75 wt.% polyol, respectively, in the compositions. Arai et al. teach stable high content glycerol liquid detergent compositions comprising: 1) 1-20% of an N-acylamino acid (e.g., N-acyl glycinate); about 10% or above of glycerin; and water to balance (e.g., 5 to 90%, preferably 10 to 80%, more preferably 20 to 75%). Since Arai et al. teach that 10% or more of glycerin is used in the compositions, one of ordinary skill in the art would have been motivated to use the claimed weight percentages in claims 12-13, as a matter of experimentation and optimization. One of ordinary skill in the art would have been motivated to use the teachings of Tsaur, which teaches compositions comprising a fatty acyl isethionate surfactant product and 10 to 60 wt. % of polyol, such as glycerin, to determine the amount of polyol to be used in the compositions, including 55 to 75 wt.% or 60 to 75 wt.%. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results. It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Arai et al., Crotty et al., Bielli, Tsaur and the Huang Publication and use xanthan gum that has particles having a size of 50 microns or less. Arai et al. teach stable high content glycerol liquid detergent compositions comprising: 1) 1-20% of an N-acylamino acid (e.g., N-acyl glycinate); about 10% or above, preferably 10% to 50% by wt. of glycerin; and water to balance (e.g., 5 to 90%, preferably 10 to 80%, more preferably 20 to 75%). Arai et al. teach the viscosity is about 300 to 10,000 centistokes, 300 to 10,000 centistokes is equivalent to 300 to 10,000 centipoises. Arai et al. teach xanthan gum is used as a thickener in the composition. One of ordinary skill in the art would have found it obvious to use experimentation and optimization to determine the particle size of the xanthan gum in the composition. The Huang Publication teaches that xanthan gum in emulsions show a wide distribution of particle sizes ranging from 5 to 50 µm. Therefore, it would have obvious to one of ordinary skill in the art to optimize the size of the particles used in the composition to obtain the desired properties in the composition. The adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the benefit of using the particular size of xanthan gum is discussed in the Huang Publication. The Huang Publication teaches when examining the xanthan gum emulsion, the particles in the smaller size range decreased from 24.8 to 16.1% when the gum concentration increased from 0.05 to 0.5% (page 537, col. 2, paragraph 1). The Huang Publication teaches xanthan gum emulsions show a wide distribution of particle sizes ranging from 5 to 50 µm (page 541, col. 1, paragraph 1). Arai et al. teach the composition comprises 3) about 10% or above, preferably 10% to 50% by wt. of glycerin (40% to 75% polyol, glycerin) (page 4, lines 7-9) and xanthan gum at levels up to 2% are added to the compositions (xanthan gum) (page 14, lines 23-25). One of ordinary skill in the art would have found it obvious to use experimentation and optimization to determine the particle size of the xanthan gum in the composition. The Huang Publication teaches that xanthan gum in emulsions show a wide distribution of particle sizes ranging from 5 to 50 µm. Therefore, it would have obvious to one of ordinary skill in the art to optimize the size of the particles used in the composition to obtain the desired properties in the composition. The adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.

	 Applicant argues that Tsaur teaches away from the present claims in requiring such a high viscosity, which is not compatible with the teachings of the present application or the claims. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Tsaur was added to teach the use of higher amounts of polyol in the composition. Therefore, taken as a whole, it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Arai et al., Crotty et al., Tsaur and Bielli and use 55 to 75 wt.% polyol or 60 to 75 wt.% polyol, respectively, in the compositions. Arai et al. teach stable high content glycerol liquid detergent compositions comprising: 1) 1-20% of an N-acylamino acid (e.g., N-acyl glycinate); about 10% or above of glycerin; and water to balance (e.g., 5 to 90%, preferably 10 to 80%, more preferably 20 to 75%). Since Arai et al. teach that 10% or more of glycerin is used in the compositions, one of ordinary skill in the art would have been motivated to use the claimed weight percentages in claims 12-13, as a matter of experimentation and optimization. One of ordinary skill in the art would have been motivated to use the teachings of Tsaur, which teaches compositions comprising a fatty acyl isethionate surfactant product and 10 to 60 wt. % of polyol, such as glycerin, to determine the amount of polyol to be used in the compositions, including 55 to 75 wt.% or 60 to 75 wt.%. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.

Applicant argues that the Huang Publication fails to remedy the deficiency of Arai et al., Bielli, Crotty, and Tsuar. In response to Applicant’s argument, the Huang Publication was added to teach that xanthan gum is in the form of particles having a size of 50 microns or less. Based on the new rejection of record, since Arai et al. teach that 10% or more of glycerin is used in the compositions, one of ordinary skill in the art would have been motivated to use 51% to 75% of a polyol in the composition, as a matter of experimentation and optimization. One of ordinary skill in the art would have been motivated to use the teachings of Crotty et al. which teaches a cleaning composition comprising: a. about 30 to 54% by wt. of total polyol(s); b. about 5 to 10% by wt. of total normal C10 to C16 mono alkyl sulfosuccinate(s), and c. about 0.6 to 9% by wt. of N-acyl amino acid(s) or salt(s) of such acid(s) or a blend there of, to determine the amount of polyol to be used in the compositions, including 51 to 75 wt.%, as indicated herein above. 

Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611